DETAILED ACTION
Claims 1-9, 12-16, and 18-21 were rejected in the Office Action mailed 04/16/2021. 
Applicant filed an after final amendment on 10/12/2021, which was not entered on 10/12/2021. 
Applicant filed a request for continued examination, amended claim 1, and cancelled claims 2-4 and 20-21 on 10/14/2021. 
Claims 1, 5-9, 12-16, and 18-19 are pending. 
Claims 1, 5-9, 12-16, and 18-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0297423) in view of Azukizawa et al. (WO 2015008595) (Azukizawa) and Afshari (US 2012/0328841), taken in view of evidence provided by Yousif (US 2007/0003725).
It is noted that when utilizing WO2015008595, the disclosures of the reference are based on US2016/0159031 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO2015008595 are found in US2016/0159031.
Regarding claims 1, 7-9, 12-13, and 18-19
Nelson teaches a laminate that is made breathable by an ultrasonic bonding process for use in a disposable absorbent article. See, e.g., abstract and title. Nelson teaches the laminate 24 is formed by attaching a liquid impermeable and non-self-adhering elastomeric film 110  to a nonwoven facing sheet 114 and bonding the facing sheet 114 and elastomeric film 110 together by ultrasonically-generated bonds at spaced apart sites 115, thereby forming breathable apertures 120 through the carrier sheet which laminate the carrier and facing sheet together at the spaced apart sites 116. Paragraph [0052] and FIGS. 3-4.  The elastomeric film 110 and facing sheet 114 corresponds to an elastomer layer directly laminated to a layer adjacent thereto and directly fused and bonded to each other by ultrasonic welding bonding. 
Nelson teaches ultrasonic bonding process creates a bond region 122 where the material from the facing sheet 114 and elastomeric film 110 mix together to form a bond, wherein the ultrasonic bonding process may be configured such that it generates a through passage 120 generally within the confines of the bond region 122 in order to provide for the passage of water vapor 118 and give breathability to the laminate 24. Paragraph [0053] and FIGS. 3-4. As shown in FIGS. 3-4 provided below, the laminate includes a region C having through passages/breathable apertures 120, i.e., through-holes. Further, as shown in FIG 4 of Nelson, the portion of the laminate surrounding the through passages where the laminate does not possess a through passage at the end portion thereof corresponds to the region B and region C free of through passages. The through passage, i.e., through-holes, penetrate through both the elastomeric film and facing sheet in a region which the elastomeric film and facing sheet are directly fused and bonded to each other.
Nelson does not describe the method of ultrasonic bonding. In view of evidence provided by Yousif, ultrasonic bonds are formed by an ultrasonic welding process using the vibrational energy of ultrasonic waves to bond a laminate. Paragraphs [0003-0005]. Therefore, it is clear 
Nelson teaches the laminate is formed of a breathable cloth-like elastic nonwoven laminar fabric. The laminate is used in a stretch breathable protective absorbent article. Title and paragraph [0052]. In addition, the laminate is substantially formed by the same material and method of making as presently claimed, therefore it is clear the laminate is stretchable. 


    PNG
    media_image1.png
    481
    825
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    615
    933
    media_image2.png
    Greyscale



	With respect to the difference, Azukizawa (A) teaches a stretchable laminate comprising an elastomer layer and a non-woven fabric layer adjacent thereto, for use in a disposable absorbent article. See, e.g.,  abstract and paragraphs [0020-0021] and [0051] and FIG. 1. Azukizawa teaches the elastomer layer preferably has a three-layer structure, and more specifically the layers are preferably an intermediate layer including a blend of two or more kinds of olefin-based elastomers and surface layers each including one kind of the same kinds of olefin-based elastomers as the olefin-based elastomers included in the intermediate layer. Using an ethylene-based, propylene-based elastomer, or a 1-butene based elastomer in the elastomer layer enhances heat and storage stability as well as reduces processing cost. Paragraphs [0027-0028], [0030], [0033-0034], and [0040]. 
	Azukizawa and Nelson are analogous art as they are both drawn to stretchable laminates for disposable absorbent articles.
	In light of the disclosure of Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to modify the elastomeric film to have a three-layer structure, and more specifically the layers are preferably an intermediate layer including a blend of two or more kinds of olefin-based elastomers, including ethylene-based, propylene-based, or a 1-butene based, and surface layers each including one kind of the same kinds of olefin-based elastomers as the olefin-based elastomers included in the intermediate layer of the stretchable laminate of Nelson, in order to enhance heat and storage stability and reduce processing cost and in order to form a stretchable laminate with predictable success, as Azukizawa teaches the three-layer structure comprising an olefin-based elastomer, including ethylene-based, propylene-based, or a 1-butene based, is suitable for use in an elastomer layer of a stretchable laminate, and thereby arrive at the claimed invention. 

See, e.g., abstract and paragraphs [0083] and [0097].
	Afshari teaches a multilayer article comprising a film containing the same type of polymer used in the nonwoven substrate can improve the adhesion of the film to the nonwoven. For example, fibers can be made from a polyolefin, which has a chemical structure similar to or the same as the polyolefin that is used to make the film. Paragraphs [0035], [0070], and [0075].
	Afshari and Nelson in view of Azukizawa are analogous art as they are both drawn to laminates for disposable absorbent articles. 
	In light of the motivation as provided by Afshari, it therefore would have been obvious to one of ordinary skill in the art to use a polyolefin which has a chemical structure similar to or the same as the polyolefin that is used to make the elastomeric film of Nelson in view of Azukizawa in the nonwoven facing sheet, in order to provide improved adhesion between the elastomeric film and nonwoven facing sheet, and thereby arrive at the claimed invention. 

Regarding claims 5-6 
Nelson in view of Azukizawa and Afshari teaches all of the limitations of claim 1 above. Azukizawa further teaches the thickness of the elastomer layer, the three-layer structure, is preferably from 30 to 100 microns in view of providing a stretchable laminate having more excellent fittability. Paragraph [0039]. 
In light of the motivation as provided by Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to ensure the elastomer layer of Nelson in view of Azukizawa and Afshari has a thickness from 30 to 100 microns, in order to enhance fittability, and thereby arrive at the claimed invention. 

Regarding claims 14-16
Nelson in view of Azukizawa and Afshari teaches all of the limitations of claim 12 above. Azukizawa further teaches the basis weight of the non-woven fabric layer is preferably 10 to 30 gsm. Paragraph [0045]. 
In light of the disclosure as provided by Azukizawa, it therefore would have been obvious to one of ordinary skill in the art to ensure the nonwoven facing sheet of Nelson in view of Azukizawa and Afshari has a basis weight of 10 to 30 gsm, in order to form a stretchable laminate for a disposable absorbent article with predictable success, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendments to the claims and the arguments on page 12 of the remarks filed 09/09/2021 with respect to Azukizawa, Hughes, and Palzewicz as a primary basis, the previous 35 U.S.C 112(b), 35 U.S.C. 102, and 35 U.S.C 103 rejections are withdrawn. Upon further search and consideration, a new set of rejections are set forth above. 

Applicant's arguments and affidavit filed 09/09/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“For example, Applicant respectfully submits that Nelson is completely silent concerning the purported elastomer layer 110 and the layer adjacent thereto 114 containing a same category of material; much less, the purported elastomer layer 110 itself having a three-layer structure. It should be appreciated that if the elastomer layer 110 and adjacent layer 114 in Nelson were to contain a different category of material delamination would be expected.”

Remarks, pg. 9

	While Nelson is silent to the elastomer layer and the layer adjacent thereto containing the same category of material and the three-layer structure of the elastomer material, Nelson is not closed off from such modification. Applicant’s argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Nelson does not disclose the entire claimed invention.  Rather, Azukizawa and Afshari are relied upon to teach claimed elements missing from Nelson. 

Applicants further argue:
“Applicant respectfully submits that when the elastomer layer and the layer adjacent thereto contain a same category of material and is provided in combination with the other features of present claim 1, delamination hardly occurs between the elastomer layer and a layer adjacent thereto. Additionally, superior air permeability is also achieved. Furthermore, superior chemical substance odor is also achieved. See Examples 1-6 in Table 1 of paragraph [0090] and Declaration para. 6. 
The test data below evidences that delamination will occur when the elastomer layer and the layer adjacent thereto contain a different category of material. See Declaration paras. 1-4. [It is again noted that Nelson is completely silent concerning this aspect]. 
Applicant respectfully directs the Examiner’s attention to the test data below. Specifically, Reference 1 includes an elastomer layer containing SIS-based resin (manufactured by Zeon Corporation, product name: Quintac 3399) and a non-woven fabric containing PP. Particularly, in Reference 1 delamination occurred between the elastomer layer and the adjacent layer when the elastomer layer and the adjacent layer contain a different category of material. This delamination was observed in Reference 1 even when the layers were bonded by ultrasonic welding and provided with through holes. See below Table and Declaration paras. 1-4.
In contrast, in accordance with aspects of the present disclosure, as a result of the combination of features recited in claim 1, the stretchable laminate of the present claimed disclosure is capable of achieving superior performance against delamination, superior air permeability and superior chemical substance odor in comparison to the conventional art. See, for example, Examples 1-6 in Table 1, paragraph [0090] of the instant application.”

Remarks, pg. 10-11
Affidavit, pg. 1-3

Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
The evidence pointed to by Applicant, i.e., Examples 1-6 in Table 1, is not commensurate in scope with the claims. Claim 1 broadly recites, “a stretchable laminate, comprising two or more layers including an elastomer layer, wherein the elastomer layer and a layer adjacent thereto are directly laminated” in lines 1-2.  While the stretchable laminate of examples 1-6 include two specific layers, i.e., an elastomer layer having a three-layer structure and a non-woven fabric layer, claim 1 broadly recites a layer adjacent thereto, i.e., including a layer of any material. Further, claim 1 broadly recites, “the elastomer layer and the layer adjacent thereof contain a same category of material” in line 9. The stretchable laminates of examples 1-6 include olefin-based elastomers in the elastomer layer and polypropylene in the non-woven fabric layer. Giving the term “same category of material” the broadest reasonable interpretation, this limitation includes using any thermoplastic material in the elastomer layer and the non-woven fabric layer, using any thermosetting material in the elastomer layer and the non-woven fabric layer, or using any material with similar melt flow rates, melting temperatures, or other properties in the elastomer layer and the non-woven fabric layer. While this limitation includes a wide range of materials, examples 1-6 use a specific category of material, i.e., olefin. Similarly, claim 1 broadly recites, “the three-layer structure has, as an intermediate layer, a layer in which two or more kinds of elastomers are blended, and has, as both surface layers, layers each containing one of elastomers of a same category of material as the elastomers in the intermediate layer. The three-layer structures of examples 1-6 include olefin-based elastomers. Giving the term “same category of material” the broadest reasonable interpretation, this 
It appears Applicant points to delamination hardly occurring between the elastomer layer and a layer adjacent thereto, superior air permeability, and superior chemical substance odor as the unexpected results achieved. Applicant has provided no reasoning or explanation showing the results are truly unexpected. The fact remains Nelson teaches the laminate is made breathable by the ultrasonic bonding process used to create the laminate. Abstract and paragraphs [0052-0053]. One of ordinary skill in the art would expect the ultrasonic bonding process used to create the laminate and the breathable apertures, i.e., through-holes, would increase air permeability. Further, Afshari teaches using a polymer having a chemical structure similar to or the same in a non-woven layer and a film layer improves the adhesion between the two layers. Paragraph [0075]. One of ordinary skill in the art would expect using the same category of material in the elastomer layer and the layer adjacent thereto would decrease delamination. Applicant’s specification states the occurrence of a unique odor derived from an adhesive or a pressure-sensitive adhesive is suppressed. Given the stretchable laminate of Nelson in view of Azukizawa and Afshari does not require the presence of an adhesive or a pressure-sensitive adhesive, one of ordinary skill in the art would expect the suppression of a unique odor from an adhesive or a pressure-sensitive adhesive.

Applicants further argue:
“Applicant respectfully submits that the only reason to provide Nelson with the aforementioned feature, in combination with the other features recited in claim 1, would be the result of an improper review of Applicant’s disclosure and an application of impermissible hindsight reasoning. 


Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the Examiner’s position that hindsight was not used given that the motivation to combine Azukizawa with Nelson comes from Azukizawa itself, namely, in order to enhance heat and storage stability and reduce processing cost and in order to form a stretchable laminate with predictable success, as Azukizawa teaches the three-layer structure comprising an olefin-based elastomer, including ethylene-based, propylene-based, or a 1-butene based, is suitable for use in an elastomer layer of a stretchable laminate, as set forth above. 
Further, it is the Examiner’s position that hindsight was not used given that the motivation to combine Afshari with Nelson in view of Azukizawa comes from Afshari itself, namely, in order to enhance adhesion between the elastomeric film and the non-woven facing sheet, as set forth above. 



	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789